ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Lanterra, LLC                               )     ASBCA No. 59985
                                            )
Under Contract No. FA5004-14-P-0070         )

APPEARANCES FOR THE APPELLANT:                    Aron C. Beezley, Esq.
                                                  Robert J. Symon, Esq.
                                                   Bradley Arant Boult Cummings LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Col Matthew J. Mulbarger, USAF
                                                   Air Force Chief Trial Attorney
                                                  Kevin A. Doherty, Esq.
                                                   Associate General Counsel (Acquisition)
                                                  Capt Amy K. Siak, USAF
                                                   Trial Attorney

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 1 December 2015



                                                TERRENCE S. HARTMAN
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59985, Appeal ofLanterra,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals